Appeal from an order of the Family Court, Oswego County (David J. Roman, J.), entered May 16, 2008 in a proceeding pursuant to Family Court Act article 10. The order, insofar as appealed from, revoked a suspended judgment and terminated the parental rights of respondent Christopher J. with respect to two of his children.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent father appeals from an order revoking a suspended judgment and terminating his parental rights with respect to two of his children. Contrary to the contention of the father, Family Court properly determined by a preponderance of the evidence that he violated several of the terms of the suspended judgment and that terminating his parental rights was in the best interests of the children (see Matter of Christopher J., 60 AD3d 1402 [2009]; Matter of Ronald O., 43 AD3d 1351 [2007]; Matter of Aaron S., 15 AD3d 585, 586 [2005]). The father “did not ask the court to consider post-termination contact with the children in question or to conduct a hearing on that issue, and we conclude in any event that [he] ‘failed to establish that such contact would be in the best interests of the children’ ” (Christopher J., 60 AD3d at 1403). We have considered the father’s remaining contentions and conclude that they are without merit. Present—Centra, J.E, Peradotto, Green, Pine and Gorski, JJ.